The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 14-17: A thorough search of the prior art did not reveal references that individually or collectively disclose, suggest, or render obvious, in combination with the other claimed limitations, an inertial sensor and configured to transmit first data based on an output from the inertial sensor to outside, and a game apparatus configured to communicate with the game controller, the game apparatus comprising at least one processor configured to: receive the first data transmitted from the game controller; based on the first data, execute game processing for catching a predetermined game character; generate second data corresponding to the game character as a target to be caught in the game processing; and transmit the second data to the game controller, and the game controller comprising: a receiver configured to receive the second data transmitted from the game apparatus; a sound outputter configured to output a sound; and a sound output controller configured to, based on the second data received by the receiver, cause the sound outputter to output a sound corresponding to the caught game character.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADETOKUNBO O TORIMIRO/
Primary Examiner, Art Unit 3714